Exhibit 10.10

 

PURCHASE AND SALE AGREEMENT

 

(MULTI-COUNTRY PLATFORM)

 

BY AND BETWEEN

 

GRUPO TELEVISA, S.A.

 

AND

 

THE DIRECTV GROUP, INC.

 

Dated as of October 8, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page


--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS

   3        1.1    Definitions    3

ARTICLE 2 PURCHASE AND SALE OF SKY PARTNERS INTEREST AND THE DTH SHARES

   9        2.1    Purchase of Sky Partners Interest at the Initial Closing    9
       2.2    Purchase of Televisa MCOP Shares at the Subsequent Closing    9  
     2.3    Conditions to Subsequent Closing.    10

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

   11        3.1    Representations and Warranties of Televisa and Televisa DTH.
   11        3.2    Representations and Warranties of DIRECTV    14

ARTICLE 4 CERTAIN COVENANTS

   15        4.1    Organizational Documents    15        4.2   
Publicity/Confidentiality    15        4.3    Reasonable Best Efforts    16  
     4.4    Operating Covenants    16        4.5    Certain Televisa Matters   
17

ARTICLE 5 THE CLOSINGS

   17        5.1    Place of Closings    17        5.2    Initial Closing Date
   17        5.3    Initial Closing Deliveries.    17        5.4    Subsequent
Closing Date    18        5.5    Subsequent Closing Deliveries.    18

ARTICLE 6 CERTAIN ADDITIONAL RIGHTS OF TELEVISA

   19        6.1    MCOP Interest Substitution.    19

ARTICLE 7 ADDITIONAL AGREEMENTS

   20        7.1    No Rights or Obligations for Televisa Regarding Sky Partners
and MCOP    20

ARTICLE 8 TERMINATION; INDEMNIFICATION

   20

 

i



--------------------------------------------------------------------------------

       8.1    Termination    20        8.2    Survival    20        8.3   
Indemnification by Televisa    20        8.4    Indemnification by DIRECTV    20

ARTICLE 9 MISCELLANEOUS

   21        9.1    Terms Generally    21        9.2    Expenses    21       
9.3    Notices    22        9.4    Governing Law; Jurisdiction.    23        9.5
   Binding Effect    24        9.6    Assignment    24        9.7    No Third
Party Beneficiaries    24        9.8    Amendment; Waivers, etc.    24       
9.9    Remedies    24        9.10    Entire Agreement    24        9.11   
Severability    25        9.12    Construction    25        9.13    Headings   
25        9.14    Counterparts; Facsimile    25

 

ii



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

 

(Multi-Country Platform)

 

THIS PURCHASE AND SALE AGREEMENT is made as of the 8th day of October, 2004, by
and between Grupo Televisa, S.A., a Mexican corporation (“Televisa”), and The
DIRECTV Group, Inc., a Delaware corporation (“DIRECTV”).

 

RECITALS

 

A. Televisa owns (i) directly all of the outstanding capital stock of Televisa
DTH Techco, Inc., a Delaware corporation (“Televisa DTH”), and (ii) indirectly,
all of the outstanding capital stock of DTH LLC, a Delaware limited liability
company (“DTH LLC”).

 

B. Televisa DTH owns (i) one hundred (100) shares (the “Televisa MCOP Common
Shares”) of common stock, par value $.01 per share (“Televisa MCOP Common
Stock”), and (ii) Galavision DTH, S. de R.L., a Mexican corporation
(“Galavision”), owns one hundred and sixty-six (166) shares (the “Televisa MCOP
Preferred Shares”, and together with the Televisa MCOP Common Shares, the
“Televisa MCOP Shares”) of Series A Preferred Stock, par value $.01 per share
(the “Televisa MCOP Preferred Stock”, of Televisa MCOP Holdings, Inc., a
Delaware corporation (“Televisa MCOP”), which Televisa MCOP Shares constitute
all of the issued and outstanding shares of capital stock of Televisa MCOP.

 

C. Televisa MCOP owns a 30% general partner interest in Sky Multi-Country
Partners, a general partnership (“MCOP”).

 

D. Televisa DTH owns:

 

(i) a 30% general partner interest in Sky Latin America Partners, a general
partnership (“Sky Partners”); and

 

(ii) a 30% general partner interest in DTH Techco Partners, a general
partnership (“Techco”).

 

E. PanAmSat Corporation, a Delaware corporation, as assignee of PanAmSat
International Systems, Inc. (“PanAmSat”), and MCOP are parties to that certain
Transponder Service Agreement, dated March 5, 1998 (the “MCOP Transponder
Agreement”).

 

F. To induce PanAmSat to enter into the MCOP Transponder Agreement, among other
things, Televisa made that certain Guaranty, dated March 5, 1998 (the
“Televisa/PanAmSat Guaranty”), in favor of PanAmSat, pursuant to which Televisa
severally (and not jointly) guaranteed 30% of the obligations of MCOP under the
MCOP Transponder Agreement.

 

G. Simultaneously herewith, DIRECTV is entering into a Guaranty, dated as of the
date hereof (the “DIRECTV/PanAmSat Replacement Guaranty”), pursuant to which,
among other things, DIRECTV has agreed to guaranty in full all obligations of
Televisa and its affiliates under the Televisa/PanAmSat Guaranty, whether
arising before, on or after the date hereof.



--------------------------------------------------------------------------------

H. Simultaneously herewith, and in consideration for the execution by DIRECTV of
the DIRECTV/PanAmSat Replacement Guaranty, PanAmSat is entering into a
“Termination and Release of Guaranty” in order to, among other things, terminate
the Televisa/PanAmSat Guaranty and release Televisa and its affiliates from all
of their obligations and liabilities to PanAmSat under the MCOP Transponder
Agreement, the Televisa/PanAmSat Guaranty and any related agreements.

 

I. Simultaneously herewith, DIRECTV is entering into agreements with (i) News
Corporation Limited, an Australian corporation (“News”), pursuant to which,
among other things, DIRECTV is acquiring as of the date hereof News’ indirect
30% general partner interest in MCOP, News’ indirect 30% general partner
interest in Sky Partners, and News’ indirect 30% general partner interest in
Techco (collectively, the “News Transactions”), and (ii) Liberty Media
International, Inc., a Delaware corporation (“Liberty”), pursuant to which,
among other things, DIRECTV is acquiring as of the date hereof Liberty’s
indirect 10% general partner interest in MCOP, Liberty’s indirect 10% general
partner interest in Sky Partners, and Liberty’s indirect 10% general partner
interest in Techco (collectively, the “Liberty Transactions”). In addition,
DIRECTV intends to enter into an agreement (the “Globo Purchase Agreement”) with
Globo Comunicações e Participações S.A., a Brazilian sociedade anônima
(“Globo”), pursuant to which, among other things, DIRECTV will agree to acquire
concurrently therewith Globo’s indirect 30% general partner interest in Sky
Partners and Globo’s indirect 30% general partner interest in Techco and,
subject to certain conditions, Globo’s indirect 30% general partner interest in
MCOP (collectively, the “Globo Transactions”), and together with the News
Transactions, the Liberty Transactions and the transactions contemplated by this
Agreement, the “MTS Transactions”).

 

J. DIRECTV desires to purchase from Televisa DTH, and Televisa DTH desires to
sell, assign and transfer to DIRECTV, the Sky Partners Interest simultaneously
herewith upon the terms and subject to the delivery of documents set forth
herein.

 

K. In addition, DIRECTV desires to purchase from Televisa, and Televisa desires
to sell, assign and transfer to DIRECTV, the Televisa MCOP Shares in the future
upon the terms and subject to the conditions set forth herein.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of foregoing (including, without limitation,
the Termination and Release of Guaranty and the DIRECTV/PanAmSat Replacement
Guaranty), and the respective representations, warranties, covenants, agreements
and conditions hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree, intending to be legally bound, as follows:

 

AGREEMENTS

 

ARTICLE 1

DEFINITIONS

 

1.1 Definitions. The following terms in this Agreement shall have the following
meanings:

 

“Affiliate” means, with respect to: (i) DIRECTV, any Person, present or future,
which is directly or indirectly in Control of, is Controlled by, or is under
common Control with, DIRECTV; (ii) Televisa, Televisa MCOP or Televisa DTH, any
Person, present or future which is directly or indirectly in Control of, is
Controlled by, or is under common Control with, Televisa, Televisa MCOP or
Televisa DTH, as applicable; provided, that (x) none of News nor any of its
Controlled Affiliates shall be deemed to be Affiliates of DIRECTV, (y) none of
DIRECTV nor any of its Controlled Affiliates shall be deemed to be an Affiliate
of News, and (z) none of MCOP, Sky Partners or Techco, nor any of their
respective Controlled Affiliates, shall be deemed to be Affiliates of Televisa,
Televisa MCOP, Televisa DTH or DIRECTV.

 

“Agreement” means this Purchase and Sale Agreement, including all Exhibits,
Schedules and Annexes attached hereto, as the same may be amended, restated or
supplemented from time to time.

 

“Amended and Restated Techco Partnership Agreement” has the meaning set forth in
Section 4.1(b).

 

“Assignment and Assumption of Partnership Interest Agreement” means the
Assignment and Assumption of Partnership Interest Agreement in the form attached
as Annex A hereto.

 

“Books and Records” means, with respect to any corporation, such corporation’s
books, records, files, papers, minute books, tax records and other corporate
records (including historical financial records) whether in hard copy or
computer format.

 

“Business Day” means any day, other than a Saturday or a Sunday or a day on
which banking institutions in New York, New York (United States of America) or
Mexico City (Mexico) are authorized or obligated by law or executive order to
close.

 

“Closings” means, collectively, the Initial Closing and the Subsequent Closing.

 

“CNTV” has the meaning set forth in Section 2.3(b)(iv).

 

“CNTV Condition” has the meaning set forth in Section 2.3(b)(iv).

 

“CNTV Consent” has the meaning set forth in Section 2.3(b)(iv).

 

3



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any subsequent United States federal tax law of similar import, and, to the
extent applicable, the regulations promulgated thereunder.

 

“Consent” means any consent, approval, authorization, waiver, permit, grant,
franchise, concession, agreement, license, certificate, exemption, order,
registration, declaration, filing, report or notice of, with or to any Person,
including any Governmental Consent.

 

“Contract” means any oral or written contract, agreement, covenant, commitment,
arrangement, understanding, settlement, indenture, note bond, loan, instrument,
lease, guarantee, conditional sales contract, mortgage, deed of trust, security
agreement, royalty, license, franchise or insurance policy, in each case as
amended, supplemented, waived or otherwise modified.

 

“Control” (together with the correlative meanings, “Controlled by” or “under
common Control with”) means the possession, direct or indirect, of the power to
direct, or cause the direction of, the management and policies of a Person
whether through the ownership of shares or ownership interests, voting rights,
by contract or otherwise.

 

“Controlled Affiliate” means, with respect to a Person, any Affiliate that is
Controlled by such Person.

 

“DIRECTV” has the meaning set forth in the preamble to this Agreement.

 

“DIRECTV/PanAmSat Replacement Guaranty” has the meaning set forth in Recital G.

 

“DIRECTV Party Indemnitees” has the meaning set forth in Section 8.3.

 

“DTH Business” means the business of developing and distributing television,
audio and related entertainment programming services through direct-to-home
satellite transmission.

 

“DTH LLC” has the meaning set forth in Recital A of this agreement.

 

“DTH USA” means DTH USA, Inc., a Delaware corporation and a Controlled Affiliate
of Globo.

 

“Final Determination” means, respect to the IRS Tax Audit, the final, conclusive
and binding resolution of liability for income tax of all of the partners of
MCOP for the taxable years 1998, 1999 and 2000: (a) by the filing of IRS Form
870 or 870-AD or any successor form thereto that, if binding on Televisa MCOP or
MCOP, has been approved in form and substance by Televisa (such approval not to
be unreasonably withheld or delayed); (b) by a decision, judgment, decree or
other order of a court of competent jurisdiction, which has become final,
binding and unappealable, provided that, if such decision, judgment, decree or
other order is binding on Televisa MCOP or MCOP, the form and substance of any
related filing of petition for judicial review, any appeal with respect to any
related judicial determination or any settlement of any related judicial
proceeding has been approved by Televisa (such approval not to be

 

4



--------------------------------------------------------------------------------

unreasonably withheld or delayed) ; (c) by a final, binding and conclusive
closing agreement or accepted offer in compromise under Section 7121 or 7122 of
the Code that, if binding on Televisa MCOP or MCOP, has been approved in form
and substance by Televisa (such approval not to be unreasonably withheld or
delayed); or (d) by any other final, binding and conclusive disposition,
including by reason of expiration of the applicable statute of limitations or by
mutual agreement(s) between and the U.S. Internal Revenue Service and all of the
partners of MCOP (and, if applicable, MCOP) in such taxable years that, if
binding on Televisa MCOP or MCOP, has been approved in form and substance by
Televisa (such approval not to be unreasonably withheld or delayed) unless such
disposition occurred by reason of expiration of the applicable statute of
limitations; provided, however, that if any partner of MCOP (or any Person that
controls any partner of MCOP) during such taxable years obtains greater approval
rights with respect to the conduct and resolution of the IRS Tax Audit pursuant
to any written or oral agreement, arrangement or understanding than those
provided for in this definition, then this definition shall be deemed to be
amended to include such greater rights in each place herein that refers to
approval rights of Televisa.

 

“First Amendment to MCOP Partnership Agreement” means the First Amendment to
Agreement of General Partnership of MCOP substantially in the form attached
hereto as Annex B.

 

“Galavision” has the meaning set forth in Recital B of this Agreement.

 

“Globo” has the meaning set forth in Recital I of this Agreement.

 

“Globo Purchase Agreement” has the meaning set forth in Recital I of this
Agreement.

 

“Globo Transactions” has the meaning set forth in Recital I of this Agreement.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Governmental Consents” means all consents, filings, permits, registrations,
declarations and approvals of Governmental Authorities that are necessary in
order to consummate the transactions contemplated by this Agreement.

 

“Initial Closing” has the meaning set forth in Section 5.2.

 

“Interests” means, collectively, the Sky Partners Interest and the MCOP
Interest.

 

“IRS Tax Audit” means the audit currently in progress before the U.S. Internal
Revenue Service with respect to MCOP and its partners for the taxable years 1998
through 2000.

 

“Knowledge” means, with respect to any Person other than natural persons, the
actual knowledge of its officers, directors and senior management and, in the
case of natural persons, the actual knowledge of such natural person.

 

5



--------------------------------------------------------------------------------

“Law” means all applicable provisions of all (a) constitutions, treaties,
statutes, laws (including the common law), codes, rules, regulations, ordinances
or orders of any Governmental Authority, (b) Governmental Consents and (c)
orders, decisions, injunctions, judgments, awards and decrees of or agreements
with any Governmental Authority.

 

“Liability” means any liability or obligation of any kind whatsoever (whether
known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether matured or unmatured, whether
liquidated or unliquidated and whether due or to become due).

 

“Liberty” has the meaning set forth in Recital I of this Agreement.

 

“Liberty MCOP” means Liberty Multi-Country DTH, Inc., a Colorado corporation and
a Controlled Affiliate of Liberty as of the date hereof and, following the
consummation of the Liberty Transactions, a Controlled Affiliate of DIRECTV.

 

“Liberty Transactions” has the meaning set forth in Recital I of this Agreement.

 

“Lien” means any lien, mortgage, pledge, security interest, deed of trust,
option, order, decree, judgment, restriction, charge, claim, voting agreement,
liability or encumbrance of any kind whatsoever.

 

“Litigation” means any action, cause of action, claim, demand, suit, proceeding,
citation, summons, subpoena, inquiry or investigation of any nature, civil,
criminal, regulatory or otherwise, in law or in equity, pending or threatened,
by or before any court, tribunal, arbitrator or other Governmental Authority.

 

“LLC Act” means the Delaware Limited Liability Company Act, 6 Del. C.§18-101, et
seq., as amended from time to time (and any corresponding provisions of
succeeding law)

 

“Loss” means any claims, demands, damage, disbursement, expense, tax, liability,
judgment, loss, deficiency, obligation, penalty, royalty, Litigation, settlement
or out-of-pocket cost, of any kind or nature (whether civil or criminal, or
based on negligence, trespass, intentional tort, strict liability, contribution
or indemnification, whether absolute or contingent, accrued or unaccrued,
liquidated or unliquidated or otherwise and whether or not resulting from third
party claims), whether foreseeable or unforeseeable, including interest or other
carrying costs, penalties, and related reasonable legal, accounting and other
professional fees and expenses (including in connection with the investigation
or defense of any of the foregoing or in asserting, preserving or enforcing
rights).

 

“MCOP” has the meaning set forth in Recital C of this Agreement.

 

“MCOP Interest” means Televisa MCOP’s 30% general partner interest in MCOP and
all of Televisa MCOP’s rights, title and interest in, to, under and with respect
thereto, including all of Televisa MCOP’s interest in the profits, losses and
capital of MCOP or MCOP LLC, as applicable, attributable thereto.

 

6



--------------------------------------------------------------------------------

“MCOP LLC” has the meaning set forth in Section 4.1(a)(ii).

 

“MCOP LLC Agreement” has the meaning set forth in Section 4.1(a)(iii).

 

“MCOP Partnership Agreements” means, collectively, each of the agreements set
forth in Exhibit 1 attached hereto, as the same may be amended, restated or
replaced by the MCOP LLC Agreement as contemplated in this Agreement.

 

“MCOP Transponder Agreement” has the meaning set forth in Recital E of this
Agreement.

 

“MCOP Unanimous Written Consent of Members” has the meaning set forth in Section
4.1(a)(iv).

 

“MTS Transactions” has the meaning set forth in Recital I of this Agreement.

 

“Multi-Country MOU” means the Multi-Country DTH Platform Memorandum of
Understanding among News, Globo, Televisa and Tele-Communications International,
Inc. executed by all parties other than Globo on or around July 24, 1996.

 

“News” has the meaning set forth in Recital I of this Agreement.

 

“News Transactions” has the meaning set forth in Recital I of this Agreement.

 

“Organizational Documents” means, with respect to any Person that is not a
natural person, the certificate or articles of incorporation, the articles of
association, bylaws, stockholders agreement or comparable organizational
documents for such Person.

 

“PanAmSat” has the meaning set forth in Recital E of this Agreement.

 

“Parties” means Televisa, Televisa DTH and DIRECTV.

 

“Partnership Act” means the Delaware Revised Uniform Partnership Act, 6 Del.
C.§15-101, et seq., as amended from time to time (and any corresponding
provisions of succeeding law).

 

“Partnership Agreements” means, collectively, the MCOP Partnership Agreements
and the Sky Partners Partnership Agreements.

 

“Permitted Liens” means any Liens under applicable securities laws or under the
Partnership Agreements or the Transaction Documents, other than any restriction
thereunder limiting or prohibiting Televisa’s or Televisa DTH’s ability to make
the transfers necessary to consummate the transactions contemplated by this
Agreement.

 

7



--------------------------------------------------------------------------------

“Person” means any natural person, firm, corporation, limited liability company,
limited partnership, general partnership, joint stock company, joint venture,
association, company, trust, bank trust company, land trust, business trust or
other organization, whether or not a legal entity, and any Governmental
Authority.

 

“ProgramCo” means Entertainment Programming Latin America, LLC, a Delaware
limited liability company and a wholly owned subsidiary of ServiceCo.

 

“ServiceCo” means Sky Latin America, LLC, a Delaware limited liability company
and a wholly-owned subsidiary of Sky Partners.

 

“SESLA” means SESLA, Inc., a Delaware corporation and a Controlled Affiliate of
News as of the date hereof and, following the consummation of the News
Transactions, a Controlled Affiliate of DIRECTV.

 

“Sky Partners” has the meaning set forth in Recital D of this Agreement.

 

“Sky Partners Interest” means Televisa DTH’s 30% general partner interest in Sky
Partners and all of Televisa DTH’s rights, title and interest in, to, under and
with respect thereto, including all of Televisa DTH’s interest in the profits,
losses and capital of Sky Partners attributable thereto.

 

“Sky Partners Partnership Agreements” means, collectively, each of the
agreements set forth in Exhibit 2 attached hereto.

 

“Subsequent Closing” has the meaning set forth in Section 5.4.

 

“Subsequent Closing Date” has the meaning set forth in Section 5.4.

 

“Techco” has the meaning set forth in Recital D of this Agreement.

 

“Televisa” has the meaning set forth in the preamble to this Agreement.

 

“Televisa DTH” has the meaning set forth in the preamble to this Agreement.

 

“Televisa Group” means Televisa and its Controlled Affiliates.

 

“Televisa MCOP” has the meaning set forth in Recital B of this Agreement.

 

“Televisa MCOP Common Shares” has the meaning set forth in Recital B of this
Agreement.

 

“Televisa MCOP Common Stock” has the meaning set forth in Recital B of this
Agreement.

 

“Televisa MCOP Preferred Shares” has the meaning set forth in Recital B of this
Agreement.

 

8



--------------------------------------------------------------------------------

“Televisa MCOP Preferred Stock” has the meaning set forth in Recital B of this
Agreement.

 

“Televisa MCOP Shares” has the meaning set forth in Recital B of this Agreement.

 

“Televisa/PanAmSat Guaranty” has the meaning set forth in Recital F of this
Agreement.

 

“Televisa Party Indemnitees” has the meaning set forth in Section 8.4.

 

“Transaction Documents” means, collectively, any agreements or documents
required to be delivered pursuant to this Agreement.

 

ARTICLE 2

PURCHASE AND SALE OF SKY PARTNERS INTEREST

AND THE DTH SHARES

 

2.1 Purchase of Sky Partners Interest at the Initial Closing. Subject to
delivery of the documents set forth in Section 5.3, at the Initial Closing,
which shall occur upon the full execution and delivery of this Agreement:

 

(a) Televisa shall cause Televisa DTH to sell, assign and transfer to DIRECTV or
its designee, and DIRECTV shall purchase or shall cause such designee to
purchase from Televisa DTH, the Sky Partners Interest, free and clear of all
Liens (other than Permitted Liens); and

 

(b) Televisa shall cause Televisa DTH to assign to DIRECTV or its designee, and
DIRECTV shall assume or shall cause such designee to assume, all of Televisa
DTH’s rights and obligations in, to, under and with respect to each of the Sky
Partners Partnership Agreements.

 

2.2 Purchase of Televisa MCOP Shares at the Subsequent Closing. Subject to
satisfaction or waiver of the conditions set forth in Section 2.3, at the
Subsequent Closing:

 

(a) Televisa shall cause DTH LLC to sell, assign and transfer to DIRECTV or its
designee, and DIRECTV shall purchase or shall cause such designee to purchase
from Televisa (or its designee), the Televisa MCOP Common Shares free and clear
of all Liens (other than Permitted Liens); and

 

(b) Televisa shall cause Galavision to sell, assign and transfer to DIRECTV or
its designee, and DIRECTV shall purchase or shall cause such designee to
purchase, the Televisa MCOP Preferred Shares free and clear of all Liens (other
than Permitted Liens).

 

9



--------------------------------------------------------------------------------

2.3 Conditions to Subsequent Closing.

 

(a) Conditions to Each Party’s Obligations. The obligations of the Parties under
this Agreement to consummate the Subsequent Closing are subject to the
satisfaction, or waiver by the Party seeking to enforce the condition in its
sole discretion, at or prior to the Subsequent Closing of each of the following
conditions:

 

(i) No temporary restraining order, preliminary or permanent injunction, or
other order issued by any court of competent jurisdiction or other legal
restraint or prohibition shall be in effect (A) preventing the consummation of
the Subsequent Closing, or (B) threatening material adverse action against any
Party if the Subsequent Closing is consummated (each Party agreeing to use its
commercially reasonable efforts to have any such order, injunction or threat
lifted or withdrawn).

 

(ii) No action shall have been taken nor any Law shall have been enacted by any
Governmental Authority after the date hereof that makes the consummation of the
Subsequent Closing illegal.

 

(b) Conditions to DIRECTV’s Obligations. The obligations of DIRECTV under this
Agreement to consummate the Subsequent Closing are subject to, in addition to
the conditions set forth in Section 2.3(a), the satisfaction, or waiver by
DIRECTV in its sole discretion, at or prior to the Subsequent Closing of each of
the following conditions:

 

(i) The representations and warranties made by Televisa in this Agreement shall
be true and correct when made, and on and as of the Subsequent Closing Date as
though such representations and warranties were made on and as of such date,
except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall be true and
correct as of such specified date.

 

(ii) Televisa shall have complied in all material respects with all covenants
hereunder required to be complied with by it prior to the Subsequent Closing
Date.

 

(iii) Televisa shall have delivered to DIRECTV a certificate duly executed by an
authorized officer certifying satisfaction of the conditions to the Subsequent
Closing set forth in Section 2.3(b)(i) and Section 2.3(b)(ii).

 

(iv) DIRECTV shall have received (the “CNTV Condition”) (A) the approval by the
Colombian Comisión Nacional de Televisión (the “CNTV”) of, or confirmed that the
CNTV has no objection to, the transfer of control of Sky Colombia, S.A. to
DIRECTV (the “CNTV Consent”) or (B) an opinion of counsel reasonably
satisfactory to DIRECTV that the CNTV Consent is not required.

 

(c) Conditions to Televisa’s Obligations. The obligations of Televisa under this
Agreement to consummate the Subsequent Closing are subject to, in addition to
the conditions set forth in Section 2.3(a), the satisfaction, or waiver by
Televisa in its sole discretion, at or prior to the Subsequent Closing of each
of the following conditions:

 

(i) The representations and warranties made by DIRECTV in this Agreement shall
be true and correct when made, and on and as of the Subsequent Closing

 

10



--------------------------------------------------------------------------------

Date as though such representations and warranties were made on and as of such
date, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall be true and
correct as of such specified date; and

 

(ii) DIRECTV shall have complied in all material respects with all covenants
hereunder required to be complied with by DIRECTV prior to the Subsequent
Closing Date.

 

(iii) DIRECTV shall have delivered to Televisa a certificate duly executed by an
authorized officer certifying satisfaction of the conditions to the Subsequent
Closing set forth in Section 2.3(c)(i) and 2.3(c)(ii).

 

(iv) A Final Determination has been reached with respect to the IRS Tax Audit.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of Televisa and Televisa DTH. As of the date
hereof and as of a Closing (except to the extent any representation or warranty
is made as of a specified date, in which case such representation and warranty
shall be made as of such date), Televisa hereby represents and warrants to
DIRECTV as follows:

 

(a) Due Organization. Televisa is a corporation duly incorporated and validly
existing under the laws of Mexico. DTH LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Televisa MCOP is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Delaware. Galavision is a
corporation duly incorporated and validly existing under the laws of Mexico.

 

(b) Authority. Televisa has the requisite corporate or other similar power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder, and Televisa and its Affiliates have the requisite corporate, limited
liability company, partnership or other similar power and authority to execute
and deliver each Transaction Document to which they shall be a party and to
perform their obligations thereunder. Televisa has the requisite corporate power
and authority to cause its Affiliates to take the actions specified herein to be
taken thereby.

 

(c) Binding Obligation. This Agreement has been duly executed and delivered by
Televisa, and when executed and delivered in accordance with this Agreement,
each Transaction Document to which Televisa or its Affiliates shall be a party
shall have been duly authorized, executed and delivered, and this Agreement
constitutes, and when so executed and delivered by Televisa or such Affiliate
each Transaction Document to which Televisa or its Affiliates shall be a party
shall constitute, the valid and binding obligation of Televisa or such
Affiliates, enforceable against Televisa or such Affiliates in accordance with
their respective terms.

 

11



--------------------------------------------------------------------------------

(d) No Conflicts, Etc. The execution, delivery and performance of this Agreement
and the Transaction Documents by Televisa (or any of its Affiliates that is or
will be a party thereto) and the consummation of the transactions contemplated
hereby and thereby do not and will not violate, conflict with, contravene,
result in a violation or breach of or default under, or give rise to the
creation of a right of first refusal or similar right or require any payment
under (with or without the giving of notice or the lapse of time or both),
create in any other Person a right or claim of termination, amendment,
modification, acceleration or cancellation of, or result in the creation of any
Lien (or any obligation to create any Lien) upon any of the properties or assets
(including the Interests and the Televisa MCOP Shares) of Televisa or such
Affiliates under, (i) any provision of any of the Organizational Documents of
Televisa or such Affiliates or any of the Partnership Agreements, (ii) any
Contract to which Televisa or any of such Affiliates is a party or by which its
properties or assets (including the Interests) may be bound, except, in the case
of this clause (ii), for violations, breaches and defaults that, individually
and in the aggregate, would not reasonably be expected to have or result in a
material adverse effect on Televisa’s or such Affiliate’s right or ability to
perform its obligations hereunder or thereunder. Except for the CNTV Consent or
as set forth on Schedule 3.1(d) (which such schedule may be updated by Televisa
with respect to Governmental Consents only and only in the event of a relevant
change in applicable law (or interpretation thereof by a Governmental
Authority)), no Consent is required to be obtained or made by Televisa or such
Affiliate in connection with the execution, delivery and performance of this
Agreement or the Transaction Documents or the consummation of the transactions
contemplated hereby or thereby, except for Consents the failure of which to be
made or obtained, individually and in the aggregate, would not reasonably be
expected to have or result in a material adverse effect on Televisa’s or such
Affiliate’s right or ability to perform its obligations hereunder or thereunder.

 

(e) Televisa MCOP Capitalization. The authorized capital stock of Televisa MCOP
consists solely of (i) ten thousand (10,000) shares of Televisa MCOP Common
Stock, of which only the Televisa MCOP Common Shares are issued and outstanding
and (ii) ten thousand (10,000) shares of Televisa MCOP Preferred Stock, of which
one thousand (1,000) shares have been designated as Series A Preferred Stock,
and only the Televisa MCOP Preferred Shares are issued and outstanding. All of
the Televisa MCOP Shares are duly authorized, validly issued and outstanding,
fully paid and nonassessable. No shares of capital stock of Televisa MCOP are
held in the treasury of Televisa MCOP or have been reserved for any purpose.
There are no outstanding (i) securities convertible into or exchangeable or
exercisable for any capital stock of Televisa MCOP or other securities of
Televisa MCOP, (ii) options, rights (preemptive or otherwise) or warrants or
other rights to purchase or to subscribe for any capital stock or other
securities of Televisa MCOP, or (iii) Contracts affecting or relating to the
voting, issuance, purchase, redemption, repurchase or transfer of any capital
stock or other securities of Televisa MCOP, except as contemplated in this
Agreement.

 

(f) Title to Televisa MCOP Shares. DTH LLC has record and beneficial ownership
of all of the Televisa MCOP Common Shares. Galavision has record and beneficial
ownership of all of the Televisa MCOP Preferred Shares. Each of DTH LLC and
Galavision has good, valid and marketable title, free and clear of all Liens
(other than Permitted Liens), to all of the Televisa MCOP Shares owned by it,
with full right and lawful authority to sell and transfer the Televisa MCOP
Shares owned by it to DIRECTV or its designee pursuant to

 

12



--------------------------------------------------------------------------------

this Agreement. At the Subsequent Closing, DIRECTV or its designee will acquire
good, valid and marketable title to the Televisa MCOP Shares, free and clear of
all Liens (other than Permitted Liens), except any Liens created by DIRECTV or
such designee or their respective Affiliates.

 

(g) Title to Interests. Schedule 3.2(g) reflects the record and beneficial
ownership interests of all of the partners in MCOP and Sky Partners. The
Interests represent all of Televisa’s and Televisa MCOP’s direct and indirect
interest in each of Sky Partners and MCOP, respectively, and such Interests are
duly authorized and validly issued and outstanding. As of the date hereof, (i)
Sky Partners has record and beneficial ownership of all of the issued and
outstanding equity and other ownership interests of ServiceCo and (ii) ServiceCo
has record and beneficial ownership of all of the issued and outstanding equity
and other ownership interests of ProgramCo. Other than such interest in
ProgramCo, ServiceCo does not own any direct or indirect equity or other
ownership interest in any other Person. ProgramCo does not own any direct or
indirect equity or other interest in any Person. Except as required under any of
the MTS Transactions or as set forth in any of the Partnership Agreements, to
Televisa’s Knowledge, there are no outstanding (i) securities convertible into
or exchangeable or exercisable for the partnership interests of MCOP or Sky
Partners or other securities of MCOP or Sky Partners, (ii) options, rights
(preemptive or otherwise), or warrants or other rights to purchase or to
subscribe for any partnership interests or other securities of MCOP or Sky
Partners, or (iii) Contracts affecting or relating to the voting, issuance,
purchase, redemption, repurchase or transfer of the partnership interests or
other securities of MCOP or Sky Partners.

 

(h) Organizational Documents. None of Televisa, DTH LLC or Galavision is in
violation, breach or default of or under any of its Organizational Documents or
any Contracts with MCOP or Sky Partners.

 

(i) No Other Operations or Liabilities of Televisa MCOP. Other than with respect
to or arising out of the MCOP Interest (including Televisa MCOP’s rights and
obligations under the MCOP Partnership Agreements), Televisa MCOP (i) does not
conduct, and has never conducted, any business or operations of any kind
whatsoever, (ii) does not hold or own, and has never held or owned, any right,
title or interest in, under or to any assets or property of any kind whatsoever
and (iii) is not subject to any Liabilities, and has never been subject to any
Liabilities, except for Liabilities associated with Televisa MCOP’s
incorporation or continuation of its corporate existence in an aggregate amount
that does not exceed $20,000. No Liabilities of Televisa MCOP will be
transferred or assigned to, or otherwise give rise to any Liability of, DIRECTV
or its designee as a result of the Subsequent Closing, other than Liabilities
with respect to the MCOP Interest and Televisa MCOP’s rights and obligations
under the MCOP Partnership Agreement and only insofar as such Liabilities relate
to the operation of the DTH Business by MCOP.

 

13



--------------------------------------------------------------------------------

3.2 Representations and Warranties of DIRECTV. As of the date hereof and as of
each Closing (except to the extent any representation or warranty is made as of
a specified date, in which case such representation and warranty shall be made
as of such date), DIRECTV hereby represents and warrants to Televisa as follows:

 

(a) Due Organization. DIRECTV is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.

 

(b) Authority. DIRECTV has the requisite corporate power and authority to
execute and deliver this Agreement and to perform its obligations hereunder, and
each of DIRECTV and its Affiliates has the requisite corporate or other similar
power and authority to execute and deliver each Transaction Document to which it
is a party and to perform its obligations thereunder. DIRECTV has the requisite
corporate power and authority to cause its Affiliates to take the actions
specified herein to be taken thereby.

 

(c) Binding Obligation. This Agreement has been duly executed and delivered by
DIRECTV, and when executed and delivered in accordance with this Agreement each
Transaction Document to which DIRECTV or its Affiliates shall be a party, shall
have been duly authorized, executed and delivered by DIRECTV and such
Affiliates, and this Agreement constitutes, and when so executed and delivered
each Transaction Document to which DIRECTV or its Affiliates shall be a party
shall constitute, the valid and binding obligation of DIRECTV and such
Affiliates, enforceable against DIRECTV and such Affiliates in accordance with
their respective terms.

 

(d) No Conflicts, Etc. The execution, delivery and performance of this Agreement
and the Transaction Documents by DIRECTV (or any of its Affiliates that is a
party thereto) and the consummation of the transactions contemplated hereby and
thereby do not and will not conflict with, contravene, result in a violation or
breach of or default under, or give rise to the creation of a right of first
refusal, or similar right or require any payment under (with or without the
giving of notice or the lapse of time or both), create in any other Person a
right or claim of termination, amendment, modification, acceleration or
cancellation of, or result in the creation of any Lien (or any obligation to
create any Lien) upon any of the properties or assets of DIRECTV or such
Affiliates under, (i) any provision of any of the Organizational Documents of
DIRECTV or such Affiliates, (ii) any Contract to which DIRECTV or such Affiliate
is a party or by which its properties or assets may be bound, except, in the
case of this clause (ii), for violations, breaches and defaults that,
individually and in the aggregate, would not reasonably be expected to have or
result in a material adverse effect on DIRECTV’s or such Affiliate’s right or
ability to perform its obligations hereunder or thereunder. Except for the CNTV
Consent or as set forth on Schedule 3.2(d) (which such schedule may be updated
by DIRECTV with respect to Governmental Consents only and only in the event of a
relevant change in applicable law (or interpretation thereof by a Governmental
Authority)), no Consent is required to be obtained or made by DIRECTV or such
Affiliates in connection with the execution, delivery and performance of this
Agreement or the Transaction Documents or the consummation of the transactions
contemplated hereby or thereby, except for Consents the failure of which to be
made or obtained, individually and in the aggregate, would not reasonably be
expected to have or result in a material adverse effect on DIRECTV’s or such
Affiliate’s right or ability to perform its obligations hereunder or thereunder.

 

14



--------------------------------------------------------------------------------

ARTICLE 4

CERTAIN COVENANTS

 

4.1 Organizational Documents.

 

(a) MCOP Organizational Documents. On the date that DIRECTV and Globo execute
and deliver the Globo Purchase Agreement, the Parties shall cause the following
actions with respect to MCOP to be taken:

 

(i) the then current partners in MCOP (i.e., SESLA holding a 30% general partner
interest, Liberty MCOP holding a 10% general partner interest, DTH USA holding a
30% general partner interest and Televisa MCOP holding a 30% general partner
interest) shall execute and deliver to each other the First Amendment to
Agreement of General Partnership of MCOP, in accordance with the latest draft
distributed to the Parties on or about the date hereof (with such changes
thereto which are reasonably acceptable to the parties thereto); then

 

(ii) DIRECTV shall cause MCOP to be converted into a Delaware limited liability
company named Sky Multi-Country Partners, LLC (“MCOP LLC”), pursuant to Section
18-214 of the LLC Act and Section 15-903 of the Partnership Act; then

 

(iii) the members of MCOP LLC (i.e., SESLA holding a 30% member interest,
Liberty MCOP holding a 10% member interest, DTH USA holding a 30% member
interest and Televisa MCOP holding a 30% member interest) shall execute and
deliver to each other the Limited Liability Company Operating Agreement of MCOP
LLC (the “MCOP LLC Agreement”), in accordance with the latest draft distributed
to the Parties on or about the date hereof; and then

 

(iv) the members of MCOP LLC shall execute and deliver the Unanimous Written
Consent of Members (the “MCOP Unanimous Written Consent of Members”), in
accordance with the latest draft distributed to the Parties on or about the date
hereof; and then

 

(v) the then current partners in Techco (i.e., DIRECTV or its designee holding a
70% general partner interest and Televisa holding a 30% general partner
interest) shall execute and deliver to each other the Second Amended and
Restated Agreement of Partnership of Techco (the “Amended and Restated Techco
Partnership Agreement”), in substantially the form of the draft distributed
among the Parties on or about the date hereof.

 

4.2 Publicity/Confidentiality.

 

(a) Except as required by Law or any Governmental Authority, or the requirements
of any applicable stock exchange, no public disclosure or publicity concerning
the subject matter of this Agreement or the Transaction Documents will be made
without the prior approval of each of the Parties.

 

15



--------------------------------------------------------------------------------

(b) Each Party shall, except to the extent required by any Governmental
Authority, keep confidential, and shall use its commercially reasonable efforts,
fully commensurate with those which it employs for the protection of comparable
information of its own, to cause to be kept confidential by its Affiliates,
employees and representatives, all information disclosed prior to the date
hereof or hereafter to any such Persons in connection with this Agreement, the
Transaction Documents and the consummation of the transactions contemplated
hereby, and none of such information shall be used in any manner other than in
connection with this Agreement and the Transaction Documents. The provisions of
this Section 4.2(b) shall not be applicable to information (i) that is public
knowledge or becomes public knowledge through no fault of the receiving Party or
its representatives, (ii) required to be disclosed by Law, the rules of any
national stock exchange or governmental order (including pursuant to, or in
connection with, any filing under applicable disclosure Laws or the applicable
rules of any national stock exchange) or (iii) that was already in the
possession of the disclosing Party and not subject to an obligation of
confidentiality.

 

4.3 Reasonable Best Efforts. Upon the terms and subject to the conditions set
forth in this Agreement, each Party will use all reasonable best efforts to take
or cause to be taken all actions, and to do, or cause to be done, all things
necessary, proper or advisable under applicable Laws to consummate and make
effective in the most expeditious manner practicable, the transactions
contemplated by this Agreement, including the obtaining of all necessary
Consents, if any, from any Governmental Authority (including the CNTV Consent)
and the making of all necessary registrations and filings and the taking of all
commercially reasonable steps as may be necessary to obtain an approval or
waiver from, or to avoid an action or proceeding by any Governmental Authority.
Each Party will promptly consult with the other Party and provide necessary
information with respect to all filings made by such Party with any agency or
authority in connection with this Agreement and the transactions contemplated
hereby. Televisa further agrees to copy DIRECTV on all such correspondence
relating to this Section 4.3 and periodically advise DIRECTV as to the status of
all such matters relating to this Section.

 

4.4 Operating Covenants. Except as may be expressly provided in this Agreement,
(including this Section 4.4) or as expressly required by Law, Televisa shall
not, and shall cause its Affiliates not to: (a) sell, transfer, pledge,
encumber, assign or otherwise dispose of any Televisa MCOP Shares; (b) grant any
proxies for any Televisa MCOP Shares; (c) deposit any Televisa MCOP Shares into
a voting trust or enter into a voting agreement with respect to any Televisa
MCOP Shares, or tender or exchange any Televisa MCOP Shares in any transaction;
(d) permit Televisa MCOP to issue any capital stock of Televisa MCOP, any
options, warrants or other rights to subscribe for or purchase any such capital
stock, any securities convertible into or exchangeable or exercisable for such
capital stock, or issue or sell any securities of any kind whatsoever of
Televisa MCOP; (e) redeem, purchase or otherwise acquire any Televisa MCOP
Shares; (f) effect a split, reclassification or other change in or of the
Televisa MCOP Shares; (g) enter into or effect any merger, consolidation,
amalgamation or other business combination, acquisition, disposition,
reorganization, restructuring, recapitalization, tender offer, exchange offer,
liquidation or winding up (or any other transaction which has the same effect as
any of the foregoing), involving or affecting Televisa MCOP; (h) amend the
certificate of incorporation, bylaws or other Organizational Documents of
Televisa MCOP; (i) borrow any funds, or directly or indirectly guarantee or
agree to guarantee the Liabilities of

 

16



--------------------------------------------------------------------------------

others; (j) make any loan or advance to any Person; (k) permit a Lien to be
placed on any of Televisa MCOP’s assets (including the MCOP Interest); (l)
violate any Laws; (m) take any action, or permit any action to be taken, which
is intended or reasonably likely to have the effect of causing any of Televisa’s
or Televisa DTH’s representations or warranties hereunder to be untrue or
incorrect as of the Subsequent Closing (including Sections 3.1(d) or 3.1(i)) or
otherwise preventing or disabling Televisa or any of its Affiliates from having
the right or ability to perform its obligations under this Agreement; (n) sell,
transfer, pledge, encumber or otherwise dispose of all or any portion of the
MCOP Interest; (o) fail to maintain the valid existence and good standing of
Televisa MCOP under the laws of the State of Delaware; or (p) enter into any
Contract with respect to any of the foregoing.

 

4.5 Certain Televisa Matters. Notwithstanding anything to the contrary in this
Agreement, Televisa shall have no obligation to provide any funding of any
nature whatsoever to, or any guarantees for the benefit of, MCOP, MCOP LLC or
any of its Controlled Affiliates or Televisa MCOP.

 

ARTICLE 5

THE CLOSINGS

 

5.1 Place of Closings. The Closings of the transactions contemplated in this
Agreement shall take place at the offices of Hogan & Hartson L.L.P. located at
875 Third Avenue, New York, NY 10022, U.S.A., or such other location as shall be
mutually agreeable to the Parties. Each of the Closings shall be deemed to occur
as of the close of business on the respective Closing Date.

 

5.2 Initial Closing Date. The Closing of the transactions described in Section
2.1 (the “Initial Closing”) shall take simultaneously with the execution and
delivery of this Agreement.

 

5.3 Initial Closing Deliveries.

 

(a) Televisa’s Initial Closing Deliveries. At the Initial Closing, Televisa
shall deliver or cause to be delivered to DIRECTV each of the following:

 

  (i) three (3) original counterparts to the Acknowledgment, Consent and
Agreement attached as Annex F hereto, duly executed by Televisa;

 

  (ii) three (3) original counterparts to the Release of Globo attached as Annex
G, duly executed by Televisa;

 

  (iii) three (3) original counterparts to the Release of Liberty attached as
Annex H, duly executed by Televisa;

 

  (iv) three (3) original counterparts to the Release of News attached as Annex
I, duly executed by Televisa; and

 

17



--------------------------------------------------------------------------------

  (v) the Assignment and Assumption of Partnership Interests Agreement, duly
executed by Televisa DTH.

 

(b) DIRECTV’s Initial Closing Deliveries. At the Initial Closing, DIRECTV shall
deliver or cause to be delivered to Televisa each of the following.

 

  (i) the Acknowledgment, Consent and Agreement attached as Annex J hereto, duly
executed by News;

 

  (ii) the Acknowledgment, Consent and Agreement attached as Annex K hereto,
duly executed by Liberty;

 

  (iii) the Acknowledgment, Consent and Agreement attached as Annex L hereto,
duly executed by Globo;

 

  (iv) the Release of Televisa attached as Annex M hereto, duly executed by
News, Globo and Liberty; and

 

  (v) the Assignment and Assumption Agreement, duly executed by DIRECTV or its
designee.

 

5.4 Subsequent Closing Date. The Closing of the transactions described in
Section 2.2 (the “Subsequent Closing”) shall take place on the third Business
Day immediately following the day on which all of the conditions set forth in
Section 2.3 shall be satisfied or waived, or at such other time and place as the
Parties shall agree (the “Subsequent Closing Date”).

 

5.5 Subsequent Closing Deliveries.

 

(a) Televisa’s Subsequent Closing Deliveries. At the Subsequent Closing,
Televisa shall deliver or cause to be delivered to DIRECTV:

 

  (i) a certificate(s) representing the Televisa MCOP Shares, duly endorsed in
blank or with duly executed stock powers attached;

 

  (ii) the certificate of incorporation of Televisa MCOP, as amended, as
certified by the Secretary of the Company as

 

18



--------------------------------------------------------------------------------

of the Subsequent Closing Date as being true, correct and complete, and as
certified by the Secretary of State of the State of Delaware not more than five
(5) days prior to the Subsequent Closing Date;

 

  (iii) the bylaws of Televisa MCOP, as amended, as certified by the Secretary
of the Company as of the Subsequent Closing Date as being true, correct and
complete;

 

  (iv) a good standing certificate for Televisa MCOP as of a date not more than
five (5) days prior to the Subsequent Closing Date issued by the Secretary of
State of the State of Delaware;

 

  (v) all of Televisa MCOP’s Books and Records (although Televisa shall be
permitted to retain copies of such books and records);

 

  (vi) the written resignations of all of the current members of the Board of
Directors of Televisa MCOP (effective as of the Subsequent Closing Date);

 

  (vii) the certificate pursuant to Section 2.3(b)(iii); and

 

  (viii) such other documents as DIRECTV may reasonably request to give effect
to the transactions contemplated at the Subsequent Closing.

 

(b) DIRECTV’s Closing Deliveries. At the Subsequent Closing, DIRECTV shall
deliver or cause to be delivered to Televisa:

 

  (i) the certificate pursuant to Section 2.3(c)(iii); and

 

  (ii) such other documents as Televisa may reasonably request to give effect to
the transactions contemplated at the Subsequent Closing.

 

ARTICLE 6

CERTAIN ADDITIONAL RIGHTS OF TELEVISA

 

6.1 MCOP Interest Substitution. Notwithstanding anything to the contrary
contained in this Agreement, if all of the conditions set forth in Section 2.3
have been satisfied or waived, Televisa shall have the option to cause Televisa
MCOP to sell, assign and transfer to DIRECTV or its designee the MCOP Interest,
free and clear of all Liens (other than Permitted Liens), on the terms set forth
in this Agreement for the Subsequent Closing (with such adjustments as are
necessary to reflect the differences between the Televisa MCOP Shares and the
MCOP Interest), in lieu of causing DTH LLC and Galavision to sell, assign and
transfer their respective Televisa MCOP Shares pursuant to Section 2.2.

 

19



--------------------------------------------------------------------------------

ARTICLE 7

ADDITIONAL AGREEMENTS

 

7.1 No Rights or Obligations for Televisa Regarding Sky Partners and MCOP.

 

(a) Initial Closing. From and after the Initial Closing, Televisa and its
Affiliates shall have no further rights or obligations under the Sky Partners
Partnership Agreements and shall cease to be a partner (or any other
equityholder) in Sky Partners. From and after the Initial Closing, Televisa and
its Affiliates shall have no further Liabilities or obligations under the MCOP
LLP Agreement or the MCOP Partnership Agreements (other than Liabilities for
Losses covered by Section 8.3(iii)).

 

(b) Subsequent Closing. From and after the Subsequent Closing, Televisa and its
Affiliates shall have no further rights under the MCOP Partnership Agreements
and shall cease to be a partner (or any other equityholder) in MCOP (or MCOP
LLC).

 

ARTICLE 8

TERMINATION; INDEMNIFICATION

 

8.1 Termination. This Agreement shall be terminated only upon the agreement of
the Parties to terminate this Agreement.

 

8.2 Survival. All representations, warranties, covenants, indemnities and other
agreements made herein by any Party shall survive the execution and delivery of
this Agreement, any investigation, audit or inspection at any time made by or on
behalf of any Party, and the Closings, without limitation.

 

8.3 Indemnification by Televisa. Subject to the provisions of this Article 8,
Televisa shall defend, indemnify and hold harmless DIRECTV and its Affiliates,
and each officer, director, employee, representative and successor and permitted
assign of any of the foregoing (collectively, the “DIRECTV Party Indemnitees”),
from and against, and pay or reimburse the applicable DIRECTV Party Indemnitee
for, any and all Losses incurred or suffered by a DIRECTV Party Indemnitee
resulting from or arising out of: (i) any inaccuracy in any representation or
warranty when made or deemed made by Televisa herein; (ii) any failure of
Televisa or any of its Affiliates to perform any covenant or agreement hereunder
or fulfill any other obligation in respect hereof; and (iii) any Losses of
Televisa MCOP arising out of or relating to a Final Determination with respect
to the IRS Tax Audit, whether for the periods covered by such IRS Tax Audit or
for any subsequent periods thereafter but prior to the date hereof (it being
understood and agreed that any use or disallowance of any net operating losses
or other tax attributes of Televisa MCOP in any period resulting from, arising
out of or relating to the IRS Tax Audit shall not be a Loss for this purpose).

 

8.4 Indemnification by DIRECTV. Subject to the provisions of this Article 8,
DIRECTV shall defend, indemnify and hold harmless Televisa and its Affiliates,
and each

 

20



--------------------------------------------------------------------------------

officer, director, employee, representative and successor and permitted assign
of any of the foregoing (collectively, the “Televisa Party Indemnitees”), from
and against, and pay or reimburse the applicable Televisa Party Indemnitee for,
(A) any and all Losses incurred by Televisa Party Indemnitee resulting from or
arising out of: (i) any inaccuracy in any representation or warranty when made
or deemed made by DIRECTV herein; and (ii) any failure of DIRECTV or any of its
Affiliates to perform any covenant or agreement hereunder or fulfill any other
obligation in respect hereof and (iii) the MCOP Interest, Televisa MCOP’s status
as a partner of MCOP or as a member of the joint venture established under the
MultiCountry MOU, including all obligations arising under, resulting from or
relating to the MCOP Partnership Agreements, whether arising before, on or after
the date hereof, except for Losses covered by Section 8.3(iii).

 

ARTICLE 9

MISCELLANEOUS

 

9.1 Terms Generally. The words “hereby”, “herein”, “hereof”, “hereunder” and
words of similar import refer to this Agreement as a whole (including the
Exhibits, Annexes and Schedules hereto) and not merely to the specific section,
paragraph or clause in which such word appears. All references herein to
Articles, Sections, Exhibits, Annexes and Schedules shall be deemed references
to Articles and Sections of, and Exhibits, Annexes and Schedules to, this
Agreement unless the context shall otherwise require. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The definitions given for terms in this Agreement shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. Except as otherwise expressly provided herein, all
references to “dollars” or “$” shall be deemed references to the lawful money of
the United States of America.

 

9.2 Expenses. Except as otherwise specifically provided for in this Agreement,
the Parties shall bear their respective expenses, costs and fees (including
attorneys’ fees) in connection with the transactions contemplated hereby,
including the preparation, execution and delivery of this Agreement, the
Transaction Documents, whether or not the transactions contemplated hereby shall
be consummated.

 

21



--------------------------------------------------------------------------------

9.3 Notices. All notices and other communications required or permitted by this
Agreement shall be made in writing, and any such notice or communication shall
be delivered in person, transmitted by facsimile, mailed, certified or
registered mail, return receipt requested, with postage prepaid, or sent by
courier service and shall be deemed given when so received if delivered
personally or by facsimile (provided that a copy is also sent by certified or
registered mail or by internationally recognized courier service), or if mailed,
seven calendar days after the date of mailing (three calendar days in the case
of an internationally recognized courier service), as follows:

 

Televisa:

Grupo Televisa, S.A.

Avenida Vasco de Quiroga 2000

Edificio A, Cuarto Piso

Colonia Santa Fe Zedec

01210 Mexico, D.F.Attn: Juan S. Mijares Ortega, General Counsel

Fax: (52-55) 5261-2546

 

with a copy to:

Fried, Frank, Harris, Shriver & Jacobson, LLP

One New York Plaza

New York, New York 10004-1980

Attn: Joseph A. Stern, Esq.

Fax: (212) 859-8589

 

DIRECTV:

The DIRECTV Group, Inc.

2250 East Imperial Highway

El Segundo, CA 90245

U.S.A.

Attn: General Counsel

Tel: +1-310-964-0808

 

with a copy to:

DIRECTV Latin America, LLC

1211 Avenue of the Americas

New York, NY 10036

U.S.A.

Attn: General Counsel

Tel: +1-212-462-5036

Fax: +1-212-462-5060

and

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Facsimile: (212) 310-8007

Attention: Michael Lubowitz, Esq.

 

22



--------------------------------------------------------------------------------

9.4 Governing Law; Jurisdiction.

 

(a) This Agreement will be governed by and construed in accordance with the laws
of the State of New York, United States of America (regardless of the laws that
might otherwise govern under applicable principles or rules of conflicts of law
to the extent such principles or rules are not mandatorily applicable by statute
and would require the application of the laws of another jurisdiction).

 

(b) Each of the Parties irrevocably consents and agrees that any legal action,
suit or proceeding commenced to enforce any right under this Agreement shall be
commenced only in the courts of the State of New York, County of New York, or of
the U.S. District Court for the Southern District of New York. Each of the
Parties irrevocably submits to the jurisdiction of those courts and waives, to
the fullest extent permitted by law, the right to commence any such action in
any other court or venue and any objection which it may now or hereafter have to
the laying of the venue of any such suit, action or proceeding brought in any
such courts, and any claim that any such suit, action or proceeding brought in
such courts has been brought in an inconvenient forum, and further agrees that a
final judgment in any such suit, action or proceeding brought in such courts
shall be conclusive and binding on such Party.

 

(c) Televisa hereby irrevocably designates CT Corporation System (the “Process
Agent”), with an office at 111 Eighth Avenue, New York, New York 10011, as its
designee, appointee and agent to receive, for and on its behalf service of
process in such jurisdiction in any legal action or proceedings solely with
respect to the enforcement of any right under this Agreement, and such service
will be deemed complete upon delivery thereof to the Process Agent, provided
that in the case of any such service upon the Process Agent, the Party effecting
such service will also deliver a copy thereof to Televisa by facsimile and
internationally recognized courier service in accordance with Section 9.3.
Televisa will take all such action as may be necessary to continue said
appointment in full force and effect or to appoint another agent so that
Televisa will at all times have an agent for service of process for the above
purposes in New York, New York. In the event of the transfer of all or
substantially all of the assets and business of the process agent (whether the
Process Agent or otherwise) to any other corporation by consolidation, merger,
sale of assets or otherwise, such other corporation will be substituted
hereunder for the process agent with the same effect as if named herein in place
of the Process Agent or such other agent. Nothing herein will affect the right
of any Party to serve process in any other manner permitted by applicable law,
provided that no service shall be deemed complete unless a copy of any such
service is also delivered to Televisa by facsimile and internationally
recognized courier service in accordance with Section 9.3. Each Party expressly
acknowledges that the foregoing waiver is intended to be irrevocable under the
laws of the State of New York and of the United States of America.

 

(d) Each Party agrees that money damages would not be a sufficient remedy for
the other Party hereto for any breach of this Agreement by it, and that in
addition to all other remedies the other Party may have, they shall be entitled
to specific performance and to injunctive or other equitable relief as a remedy
for any such breach. Each Party agrees not to oppose the granting of such relief
in the event a court determines that such a breach has occurred, and to waive
any requirement for the securing or posting of any bond in connection with such
remedy.

 

23



--------------------------------------------------------------------------------

9.5 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective heirs, successors and permitted
assigns.

 

9.6 Assignment. This Agreement shall not be assignable or otherwise transferable
by any Party without the prior written consent of the other parties, and any
purported assignment or other transfer without such consent shall be void and
unenforceable, provided that Televisa shall have the right to assign all or any
part of its rights and obligations hereunder to any of its Controlled
Affiliates, and provided further that DIRECTV shall have the right to assign its
rights and obligations hereunder to any of its Controlled Affiliates. In the
event of any assignment by Televisa to a Controlled Affiliate, Televisa shall
remain responsible for the performance in full by such Controlled Affiliate. In
the event of any assignment by DIRECTV to a Controlled Affiliate thereof,
DIRECTV shall remain responsible for the performance in full by such Controlled
Affiliate.

 

9.7 No Third Party Beneficiaries. Except as provided in Article 8 with respect
to indemnification of DIRECTV Party Indemnitees and the Televisa Party
Indemnitees, as applicable, nothing in this Agreement shall confer any rights
upon any person or entity other than the parties and their respective heirs,
successors and permitted assigns.

 

9.8 Amendment; Waivers, etc. No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and duly executed by the Party against whom enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the Party granting such waiver
in any other respect or at any other time. Neither the waiver by any of the
parties of a breach of or a default under any of the provisions of this
Agreement, nor the failure by any of the parties, on one or more occasions, to
enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, shall be construed as a waiver of any other breach or
default of a similar nature, or as a waiver of any of such provisions, rights or
privileges hereunder.

 

9.9 Remedies. The rights and remedies herein provided are cumulative and none is
exclusive of any other, or of any rights or remedies that any Party may
otherwise have at law or in equity. The rights and remedies of any Party based
upon, arising out of or otherwise in respect of any inaccuracy or breach of any
representation, warranty, covenant or agreement or failure to fulfill any
condition shall in no way be limited by the fact that the act, omission,
occurrence or other state of facts upon which any claim of any such inaccuracy
or breach is based may also be the subject matter of any other representation,
warranty, covenant or agreement as to which there is no inaccuracy or breach.

 

9.10 Entire Agreement. This Agreement, together with the Transaction Documents
and the documents governing the transactions contemplated by the DTH Agreement
by and among Televisa, News, Innova, S. de R.L. de C.V., DIRECTV and DIRECTV
Latin

 

24



--------------------------------------------------------------------------------

America LLC, constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof.

 

9.11 Severability. Any term or provision of this Agreement which is invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without rendering invalid, illegal or unenforceable the remaining terms and
provisions of this Agreement or affecting the validity, illegality or
enforceability of any of the terms or provisions of this Agreement in any other
jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as is
enforceable. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated herein are consummated as originally contemplated to
the fullest extent possible.

 

9.12 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.

 

9.13 Headings. The headings contained in this Agreement are for purposes of
convenience only and shall not affect the meaning or interpretation of this
Agreement.

 

9.14 Counterparts; Facsimile. This Agreement may be executed in several
counterparts (each of which may be transmitted by facsimile), each of which
shall be deemed an original and all of which shall together constitute one and
the same instrument.

 

[signatures on following page(s)]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have each caused this Purchase and Sale
Agreement to be duly executed and delivered on its behalf, as of the date first
written above.

 

GRUPO TELEVISA, S.A. By:  

/s/ ALFONSO DE ANGOITIA and JUAN MIJARES

--------------------------------------------------------------------------------

Name:   Alfonso de Angoitia and Juan Mijares Title:   Attorneys-in-Fact THE
DIRECTV GROUP, INC. By:  

/s/ BRUCE B. CHURCHILL

--------------------------------------------------------------------------------

Name:   Bruce B. Churchill Title:   Executive Vice President and Chief Financial
Officer

 

26